Citation Nr: 1229953	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee medial meniscus tear with degenerative changes.  

2.  Whether the reduction in the rating assigned for the Veteran's service-connected residuals of right knee anterior cruciate ligament (ACL) reconstruction from 30 percent to zero (0) percent, effective December 1, 2009, was proper.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in April 2009 and September 2009.  The former continued the 10 percent rating assigned for right knee medial meniscus tear with degenerative changes and proposed a reduction in the rating assigned for residuals of right knee ACL reconstruction; the latter effectuated the reduction.  

The Veteran's September 2009 notice of disagreement (NOD) specifically addressed his disagreement with the reduction of his service-connected residuals of right knee ACL reconstruction.  The statement of the case (SOC) issued in April 2010, however, included a claim for entitlement to a rating in excess of 10 percent for right knee medial meniscus tear with degenerative changes, and the April 2010 VA Form 9 indicated that the Veteran wanted to appeal all of the issues listed on the SOC.  This issue was again included in a November 2011 supplemental SOC (SSOC) and was certified to the Board in a December 2011 VA Form 8.  Given the foregoing, the Board has jurisdiction of that issue.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in January 2012.  A transcript is of record.  

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right knee ACL reconstruction performed at the Nashville VA Medical Center has been raised by the record, see March 2010 VA Form 21-0820, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to a rating in excess of 10 percent for right knee medial meniscus tear with degenerative changes.  

2.  In July 2003, the RO assigned a 30 percent rating for the Veteran's residuals of right knee ACL reconstruction based on a June 23, 2003 VA treatment report.  

3.  Following a March 2009 VA examination, the RO proposed to reduce the rating for service-connected residuals of right knee ACL reconstruction from 30 percent to 0 percent.  The reduced rating went into effect on December 1, 2009.

4.  The medical evidence that formed the basis for the reduction to 0 percent is less full and complete than the medical evidence that formed the basis for the assignment of a 30 percent rating.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 10 percent for right knee medial meniscus tear with degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for restoration of the 30 percent rating for service-connected residuals of right knee ACL reconstruction have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.344, 3.951(a); 4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5257 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Board is restoring the 30 percent rating for service-connected residuals of right knee ACL reconstruction.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to a rating in excess of 10 percent for right knee medial meniscus tear with degenerative changes.  See hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed.

Reduction 

Service connection was originally granted for residuals of right knee ACL and medial meniscus tear with a 10 percent rating effective April 10, 1991 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See June 1993 rating decision.  The disability was recharacterized as residuals of right knee ACL and medial meniscus tear with degenerative changes in a May 1994 rating decision, which also increased the rating assigned to 20 percent, effective May 1, 1994, pursuant to Diagnostic Code 5257 in conjunction with Diagnostic Code 5010.  In a July 2003 Decision Review Officer (DRO) rating decision, two separate disabilities were established for the previously characterized residuals of right knee ACL and medial meniscus tear with degenerative changes; namely residuals of right knee ACL reconstruction and right knee medial meniscus tear with degenerative changes.  The rating assigned for the former was increased to 30 percent, effective June 23, 2003, pursuant to Diagnostic Code 5257, and a 10 percent rating was assigned to the latter ,effective June 23, 2003 pursuant to Diagnostic Codes 5010 and 5261.  

The Veteran filed a claim for increased rating in February 2009.  An April 2009 rating decision proposed to reduce the 30 percent rating assigned for residuals of right knee ACL reconstruction to 0 percent.  The reduction in rating was effectuated in a September 2009 rating decision.  This appeal ensued.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2011).  

An April 2009 rating decision proposed the reduction of the schedular rating for the Veteran's residuals of right knee ACL reconstruction from 30 percent to 0 percent.  The Veteran was notified of the proposed action in a May 2006 letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction, effective December 1, 2009.  See September 2009 rating decision.  The RO then notified the Veteran of the action taken and his appellate rights in a September 2009 letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2011).  

Prior to reducing a rating which has been in effect for five or more years, as in the instant case, 38 C.F.R. § 3.344 stipulates that examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  This regulation also stipulates that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  A reduction may be accomplished when the rating agency determines that there has been material improvement in the Veteran's condition, and, if so, that the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  Id.  

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  The Veteran's service-connected residuals of right knee ACL reconstruction is rated as other impairments of the knee pursuant to Diagnostic Code 5257, which provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  See 38 C.F.R. § 4.71a.  

The 30 percent disability rating assigned to service-connected residuals of right knee ACL reconstruction was predicated entirely on a June 23, 2003 report of VA treatment, which documented re-evaluation of the Veteran's right knee.  In pertinent part, the Veteran reported that he had instability multiple (approximately 10) times a month.  On objective examination, the Veteran's right knee had firm endpoint to Lachman's, but there was gross anterior instability of approximately 7-9 millimeters of anterior translation of his tibia on his femur.  This was compared to the other side, which had firm endpoint and virtually no anterior instability.  The examiner also noted that the Veteran was not able to do pivot shifting secondary to splinting.  See surgery - orthopedic clinic note.  

In a July 2007 rating decision issued in conjunction with a different claim for increased rating, the RO continued the 30 percent rating based on VA treatment notes showing report of occasional locking of the knee when twisting, going up stairs, or going from a seated to a standing position.  The RO also noted a January 2007 orthopedic consult that revealed mild varus deformity and anterior laxity on Lachman and anterior drawer test with a definite end point, and the findings of a June 2007 VA examination, during which the Veteran reported that his knee had gotten progressively worse since the onset of disability, though he denied instability, episodes of dislocation or subluxation, and episodes of locking.  The RO noted that review of the evidence showed some improvement of the Veteran's right knee instability, but that sustained improvement had not been definitely established such that the 30 percent rating would be continued.  The Veteran was notified that, since there was a likelihood of sustained improvement, the assigned 30 percent evaluation was not considered permanent and was subject to a future review examination.  

The Veteran underwent a VA joints examination in June 2007.  His claims folder was not available, though his medical records were.  In pertinent part, the Veteran reported using a brace and right knee giving way, but denied instability, weakness, and episodes of dislocation or subluxation.  Physical examination of his right knee revealed crepitus, tenderness and painful movement, but no grinding, instability, or abnormality of the patella or meniscus.  

The Veteran underwent another VA joints examination in March 2009.  His claims folder was once again not available, but medical records were reportedly reviewed.  In pertinent part, the Veteran reported undergoing arthroscopic surgery in August 2008 and giving way of his right knee, but denied instability, weakness, incoordination, and episodes of dislocation or subluxation and locking.  Physical examination revealed right knee crepitus and tenderness but no grinding, instability, or abnormality of the patella or meniscus.  

In proposing the reduction in rating from 30 percent for residuals of right knee ACL reconstruction, the RO noted the findings of the June 2007 VA examination, the July 2007 rating decision, and the March 2009 VA examination.  See April 2009 rating decision.  In effectuating the reduction, the RO noted the June 2007 and March 2009 VA examinations.  The determination to reduce the rating assigned was based on the absence of objective evidence of instability or recurrent subluxation.  

Neither the June 2007 nor the March 2009 VA examination reports indicate that Lachman's testing was conducted.  The Board finds that these examination reports, upon which the reduction in rating to 0 percent for residuals of right knee ACL reconstruction was based, were less full and complete than the June 2003 VA treatment record upon which the 30 percent rating was based, and which provided detailed findings after Lachman's and pivot testing.  VA regulations provide specifically that examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a). 

In addition, the Veteran's claims folder was not available at either the June 2007 or the March 2009 VA examinations.  The Board finds that the RO did not ensure, as required by 38 C.F.R. § 3.344, that "the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history." 

The Board finds that reduction of the Veteran's rating for residuals of right knee ACL reconstruction from 30 percent to 0 percent, effective from December 1, 2009, as implemented in the September 2009 rating decision, was not in accordance with the requirements for such rating reductions.  Accordingly, restoration of the 30 percent rating for residuals of right knee ACL reconstruction is warranted. 


ORDER

The issue of entitlement to a rating in excess of 10 percent for right knee medial meniscus tear with degenerative changes is dismissed.

Entitlement to restoration of a 30 percent rating for service-connected residuals of right knee ACL reconstruction is warranted, effective December 1, 2009.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


